t c memo united_states tax_court curtiss t williams petitioner v commissioner of internal revenue respondent docket no filed date paul w jones for petitioner skyler k bradbury and david w sorensen for respondent memorandum opinion lauber judge currently before the court is a motion by the internal_revenue_service irs or respondent to dismiss this case for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by section a petitioner contends that the petition was timely mailed and so should be deemed timely filed pursuant to sec_7502 finding that petitioner has not carried his burden of proving that the petition was timely mailed we will grant respondent’s motion background the following facts are derived from the parties’ pleadings motion papers and the exhibits and declarations attached thereto petitioner resided in florida when his petition was filed on date the irs sent petitioner by certified mail to his last_known_address a notice_of_deficiency for tax_year sec_2010 sec_2011 and sec_2012 peti- tioner’s attorney prepared a petition seeking redetermination of the deficiencies his attorney was affiliated with a law firm in salt lake city utah and requested salt lake city as the place of trial the petition bears the attorney’s signature and is dated date a petition seeking redetermination of the deficiencies at issue was due to be filed in this court within days ie by date see sec_6213 the court received the petition on date days after the due_date 1all statutory references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the envelope in which the petition was mailed was properly addressed to the tax_court the envelope bears u s postage stamps and thus appears to have been delivered by the u s postal service usps however the envelope bears no dis- cernable postmark and has no other markings affixed by the usps petitioner has supplied a declaration under penalty of perjury from his attor- ney who states that he recalls preparing this petition because his daughter was scheduled to have surgery on date the petition’s due_date he re- calls that he had a full_day of appointments and was not able to prepare the peti- tion until the evening before the surgery this recollection seems inconsistent with the date next to his signature on the petition which is november not de- cember he states that he drafted the petition at home affixed postage stamps from his home and deposited the petition in a mailbox outside of the united_states post office pincite s e salt lake city ut late in the even- ing of date he speculates that the delivery of the petition was de- layed in the postal system according to usps delivery standards an item sent from this zip code in salt lake city would normally arrive in washington d c within seven days 2we take judicial_notice of usps standards under rule of the federal rules of evidence applicable to this court pursuant to sec_7453 and rule continued discussion this court is a court of limited jurisdiction and may exercise jurisdiction only to the extent expressly authorized by congress 85_tc_527 66_tc_61 jurisdic- tion must be shown affirmatively and petitioner as the party invoking our juris- diction bears the burden of proving that we have jurisdiction over the case 114_tc_268 aff’d 22_fedappx_837 9th cir see 65_tc_346 35_tc_177 to meet this burden petitioner must establish affirma- tively all facts giving rise to our jurisdiction david dung le m d inc t c pincite sec_6213 provides in the case of a notice addressed to a taxpayer within the united_states that the taxpayer must petition this court w ithin days after the notice_of_deficiency is mailed for petitioner this continued a see jordan v commissioner tcmemo_2019_15 at n according to the usps standard mail sent from salt lake city to washington d c should arrive in seven days see usps service standards map https ribbs usps gov modernservicestandards ssmaps find_map cfm last visited date day period expired on date which was not a saturday sunday or legal_holiday in the district of columbia see sec_6213 sec_7502 provides a timely mailed timely filed rule a document delivered by u s mail is timely mailed if the postmark date falls on or be- fore the prescribed date and the document is mailed on or before that date in an envelope with postage prepaid properly addressed to the recipient id para if those conditions are met the date of the united_states postmark stamped on the cover in which such document is mailed shall be deemed to be the date of delivery id para the parties agree that the envelope in which the peti- tion was mailed was properly addressed to the tax_court and that the postmark is missing they disagree as to whether the envelope was deposited in the u s mail on or before date the regulations prescribe distinct rules for usps and non-usps postmarks sec_301_7502-1 proced admin regs but they supply no rules to govern the situation where the envelope has no postmark whatsoever when a postmark is missing our case law instructs us to deem the postmark illegible and permit the introduction of extrinsic evidence to ascertain the mailing date see 65_tc_548 see also 68_tc_354 the burden is on the party who invokes sec- tion to present convincing evidence of timely mailing mason t c pincite see sec_301_7502-1 proced admin regs providing that if a usps postmark is not legible the person invoking sec_7502 has the burden of proving the date that the postmark was made when confronted with illegible or missing postmarks we have considered various types of extrinsic evidence including testimony from the person claiming to have mailed the envelope see mason t c pincite we also look to evi- dence regarding the normal delivery time from the place of origin to our court in washington d c see ibid selter v commissioner tcmemo_2000_316 80_tcm_491 robinson v commissioner tcmemo_2000_146 79_tcm_1956 we may examine the envelope to see whether any markings indicate that the letter had been misplaced missent or inadvertently lost or damaged robinson t c m cch pincite noting the testimony of a post office employee that in the event of misdelivery or damage there should be some marking on the envelope ‘to let you know exactly what has happened to that letter’ in some cases we have considered evidence regarding holiday conditions at the post office as a possible explanation for a delayed delivery such conditions might include holiday closures unusually large volumes of mail or inefficiencies attributable to temporary staff generally speaking we have found such evidence persuasive in explaining relatively short delays only compare 847_f2d_229 5th cir finding that holiday conditions could explain a three-day delay in ordinary delivery time for a letter mailed on december with robinson t c m cch pincite declining to find an 11-day delay explained by holiday conditions around memorial day and chang v commissioner tcmemo_1998_298 76_tcm_290 declining to find a delay of to days explained by holiday conditions for a petition that arrived in mid-november petitioner’s attorney states that he deposited the envelope containing the petition in the u s mail on date in salt lake city according to the usps website an item sent from salt lake city would normally arrive in wash- ington d c within seven days see supra note on two prior occasions courts have had the opportunity to consider the ordinary delivery time for a letter sent from salt lake city to the tax_court see 846_f3d_882 7th cir rev’g and remanding tcmemo_2015_188 pearson v com- missioner 149_tc_424 in each case the court found that it or- dinarily takes no more than eight days for mail to reach the tax_court from utah assuming that the envelope containing the petition was deposited in a mail- box late in the evening on date and picked up by the usps in salt lake city the next day we would expect that it would arrive at the court on or before date which was a thursday the petition arrived almost a month later than expected on date the envelope is not damaged and has no marking of any kind suggesting that it was misdirected or misplaced as evidence of timely mailing petitioner relies on his attorney’s recollection that he prepared the petition at home on the evening of date and deposited it in a mailbox later that night this recollection does not square with the date his attorney placed on the petition which was date peti- tioner’s attorney suggests no explanation for the delay in delivery other than that the period from thanksgiving to new year’s eve is the u s post office’s busiest time of the year we find this explanation unpersuasive as of december the thanksgiving holiday was over and the christmas holiday was three weeks away given this timeframe holiday conditions at the post office cannot explain a 28-day delay in delivery cf 847_f2d_229 finding that holiday conditions could explain a three-day delay for a letter mailed on december in sum petitioner has failed to present convincing evidence establishing that he mailed his petition timely mason t c pincite the regulations warn taxpayers and their advisers that the sender who relies upon the applicability of sec_7502 assumes the risk that the postmark will bear a date on or before the last date prescribed for filing sec_301_7502-1 proced admin regs to avoid this risk the regulations advise the use of certified mail ibid had petitioner’s attorney used certified mail he would have a receipt post- marked by the employee to whom he presented the envelope and that postmark would be treated as the postmark date of the document id subpara as it is petitioner has no persuasive evidence of timely mailing and he has therefore failed to meet his burden to establish affirmatively all facts giving rise to our jurisdiction see david dung le m d inc t c pincite to reflect the foregoing an order will be entered dismissing this case for lack of jurisdiction 3although petitioner cannot pursue his case in this court he is not without a judicial remedy he may pay the tax file a claim_for_refund with the irs and if his claim is denied sue for a refund in the appropriate u s district_court or the u s court of federal claims see 55_tc_138 n
